15-1081-cv
Weissmann, et al. v. Village of Sloatsburg, New York, et al.

                                 UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 18th day of July, two thousand sixteen.

PRESENT:         JOSÉ A. CABRANES,
                 CHRISTOPHER F. DRONEY,
                              Circuit Judges,
                 JEFFREY ALKER MEYER,
                              District Judge.



LAWRENCE A. WEISSMANN, KIM WEISSMANN,
PELLEGRINO DEVELOPMENT CORP., THOMAS
PELLEGRINO, VIOLA PELLEGRINO,

        Plaintiffs-Appellants,

                          v.                                        No. 15-1081-cv

VILLAGE OF SLOATSBURG, NEW YORK, J. MARK
REIMER, DEPUTY MAYOR OF THE VILLAGE OF
SLOATSBURG, NEW YORK, IN HIS INDIVIDUAL AND
OFFICIAL CAPACITY AND AS TRUSTEE OF THE
IRREVOCABLE TRUST AGREEMENT FOR THE BENEFIT
OF LYNNE C. REIMER, 25-27 EAGLE VALLEY ROAD,
SLOATSBURG, NEW YORK 10974,


    
       The Honorable Jeffrey Alker Meyer, of the United States District Court for the District of Connecticut,
sitting by designation.


                                                        1
          Defendants-Appellees.†


FOR PLAINTIFFS-APPELLANTS:                                       WILLIAM A. GERARD, Palisades, NY, for
                                                                 Kim Weissmann, Pellegrino Development
                                                                 Corp., Thomas Pellegrino, and Viola
                                                                 Pellegrino.

                                                                 Lawrence A. Weissmann, West Nyack,
                                                                 NY, pro se.

FOR DEFENDANTS-APPELLEES:                                        DAVID J. COOPER (Michael D. Zarin, on
                                                                 the brief), Zarin & Steinmetz, White Plains,
                                                                 NY, for J. Mark Reimer.

                                                                 MICHAEL A. MIRANDA (Evan E. Richards,
                                                                 on the brief), Miranda Sambursky Slone
                                                                 Sklarin Verveniotis LLP, Mineola, NY, for
                                                                 Village of Sloatsburg, New York.

     Appeal from a judgment of the United States District Court for the Southern District of
New York (Judith C. McCarthy, Magistrate Judge).1

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the March 9, 2015 judgment of the District Court is
AFFIRMED.

        Plaintiffs-appellants Lawrence A. Weissmann, Kim Weissmann, Pellegrino Development
Corp., Thomas Pellegrino, and Viola Pellegrino appeal from a decision of the District Court granting
summary judgment to defendants-appellees J. Mark Reimer and the Village of Sloatsburg, New
York, in a civil rights action brought under 42 U.S.C. § 1983. We assume the parties’ familiarity with
the underlying facts, the procedural history of the case, and the issues on appeal.

         The District Court granted summary judgment to defendants-appellees on all of the § 1983
claims. With respect to the first claim, which the District Court construed as either a class-of-one or
a selective-enforcement equal-protection claim, the District Court ruled that plaintiffs-appellants had
failed to adduce “evidence of similarly situated individuals to Plaintiff Lawrence Weissmann.” App.
65. With respect to the second and third claims, for First Amendment retaliation, the District Court


    †   The Clerk of Court is directed to amend the official caption to conform to the caption above.
    1Pursuant to 28 U.S.C. § 636(c) and Federal Rule of Civil Procedure 73, the parties consented to having a
United States magistrate judge conduct all district-court proceedings in the case.


                                                        2
ruled that plaintiffs-appellants had failed to adduce “evidence that their speech was ‘actually
chilled.’” App. 66.2 This appeal followed.

         Based on the record before us, we conclude that the District Court properly granted
summary judgment in favor of defendants-appellees. The District Court correctly concluded that
plaintiffs-appellants failed to adduce sufficient evidence of a comparator to sustain a class-of-one or
a selective-enforcement equal-protection claim. See generally Ruston v. Town Bd. for Town of Skaneateles,
610 F.3d 55, 60 (2d Cir. 2010) (elements of a class-of-one claim); LaTrieste Rest. v. Vill. of Port Chester,
188 F.3d 65, 69 (2d Cir. 1999) (elements of a selective-enforcement claim). Even if Pyke v. Cuomo,
258 F.3d 107 (2d Cir. 2001)—the principal case relied upon by plaintiffs-appellants, which related to
race-based discriminatory practices—applied here, plaintiffs-appellants have failed to proffer any
evidence of race-based discrimination, and they abandoned during oral argument their arguments
based on religion-based discrimination. The District Court also properly concluded that plaintiffs-
appellants failed to adduce sufficient evidence to sustain their First Amendment retaliations claims—
claims that, in any event, plaintiffs-appellants appeared to have expressly abandoned during oral
argument.

                                               CONCLUSION

       We have considered all of plaintiffs-appellants’ remaining arguments and find them to be
without merit. Accordingly, we AFFIRM the March 9, 2015 judgment of the District Court.


                                                             FOR THE COURT:
                                                             Catherine O’Hagan Wolfe, Clerk




    2 Observing that the complaint “awkwardly repeats a list of constitutional rights without connection to
any facts,” the District Court also ruled that, to the extent the complaint raised additional federal-law claims,
plaintiffs-appellants abandoned these claims on summary judgment. App. 66–67.


                                                        3